NEWS RELEASE Lorus Therapeutics Announces Allowance of New United States Patent for its Anticancer Drug LOR-2040 TORONTO, CANADA, JULY 29, 2008 - Lorus Therapeutics Inc. (TSX: LOR, AMEX: LRP) (“Lorus”), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, today announced the allowance of a new patent from the United States Patent and Trademark Office for its clinical-stage anticancer drug LOR-2040. The patent, which was issued this month as U.S. Patent No. 7,405,205, protects methods of treating leukemia with LOR-2040, both alone and in combination with chemotherapy drugs. The patent also covers methods of treating specific solid cancers with LOR-2040, including colon, lung, breast, and bladder cancers.
